              Case 4:19-cv-08162-YGR Document 90 Filed 05/24/21 Page 1 of 4




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   ELIZABETH J. SHAPIRO
 3   Deputy Branch Director
     M. ANDREW ZEE (CA Bar No. 272510)
 4   Attorney
     Civil Division, Federal Programs Branch
 5   U.S. Department of Justice
 6   450 Golden Gate Avenue, Room 7-5395
     San Francisco, CA 94102
 7   Telephone: (415) 436-6646
     Facsimile: (415) 436-6632
 8   E-mail: m.andrew.zee@usdoj.gov
 9
     Attorneys for Defendants Judicial Council of
10   the Ninth Circuit, Cathy Catterson, Audrey
     Collins, Molly Dwyer, Irma Gonzalez,
11
     Ronald Gould, Terry Hatter, Jr., Alex
12   Kozinski, Margaret McKeown, Johnnie
     Rawlinson, Sidney Thomas
13
                             UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                OAKLAND DIVISION

16
17
      CYRUS SANAI,
18
                                                    No. 4:19-cv-08162-YGR
19                      Plaintiff,
                                                    DEFENDANTS’ OPPOSITION TO
20           v.                                     PLAINTIFF’S RULE 59 MOTION TO
21    ALEX KOZINSKI, et al.,                        VACATE JUDGMENT [ECF No. 85] AND
                                                    RULE 60 MOTION FOR RELIEF FROM
22                                                  JUDGMENT [ECF No. 86]
                        Defendants.
23
24
25
26
27
28
               Case 4:19-cv-08162-YGR Document 90 Filed 05/24/21 Page 2 of 4




 1           Defendants oppose Plaintiff’s requests under Fed. R. Civ. P. 59 to vacate the Court’s
 2   judgment against him in this case and grant him leave to amend (yet again), ECF No. 85, and
 3   under Fed. R. Civ. P. 60 for relief from the judgment, ECF No. 86. These requests are no more
 4   than Plaintiff rehashing his prior failed post-judgment requests for relief, which turn on his
 5   dissatisfaction with the outcome of his claims and his baseless recusal allegations. Both motions
 6   should be denied.
 7           Plaintiff’s Rule 59 Motion
 8           Plaintiff’s contentions under Rule 59 are no different than those he previously made in his
 9   Motion for Leave to File Motion for Reconsideration, ECF No. 73. The Court denied that prior
10   request, rejecting Plaintiff’s arguments and noting that Plaintiff “merely takes umbrage that the
11   Court ultimately adopted defendants’ positions.” ECF No. 75 at 1. Undaunted, Plaintiff again
12   contends that the Court’s sovereign immunity and judicial immunity conclusions were incorrect,
13   ECF No. 85 at 19-23, and that, in ruling on Count 6, the Court “plagiarized Defendants’ false
14   characterization of what happened, id. at 24. Repackaging these failed, meritless arguments under
15   Rule 59 does not, however, change the outcome or meet the “high hurdle” required to alter the
16   judgment. Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001) (permitting plaintiff “to amend
17   his complaint post-judgment . . . would simply grant him the forbidden second bite at the apple”
18   (quotation omitted)). Nor does Plaintiff’s attempt to leverage his baseless recusal allegations,
19   which the Court just today wholly rejected, see ECF No. 89, get him any further towards that lofty
20   bar. The Rule 59 motion should be denied.
21           Plaintiff’s Rule 60 Motion
22           Plaintiff’s Rule 60 Motion for Relief from Judgment, ECF No. 86, is also another rehash—
23   this time of his baseless recusal allegations. He presents his now-familiar diatribe against the
24   Court’s supposed biases against him, none of which are remotely rooted in the record. But this
25   Court has just today concluded that Plaintiff’s recusal contentions “are inherently unreasonable
26   and untethered to any evidence that might make them even colorable.” ECF No. 89 at 7. Put
27   simply, as the Court’s detailed Order rejecting all of Plaintiff’s recusal theories shows, id.,
28   Plaintiff’s unfounded accusations offer no basis for recusal in this case, let alone any basis to


     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Opposition to Plaintiff’s Rule 59 Motion to Vacate Judgment and Rule 60 Motion for Relief
                                                        -1-
               Case 4:19-cv-08162-YGR Document 90 Filed 05/24/21 Page 3 of 4




 1   vacate or reverse this Court’s judgment. See, e.g., Stevens v. ITT Sys., Inc., 868 F.2d 1040, 1041
 2   n.1 (9th Cir. 1989) (noting that Rule 60 “provides for extraordinary relief which may be granted
 3   only upon an adequate showing of exceptional circumstances” (quotation omitted)). Plaintiff’s
 4   remedy for his evident dissatisfaction with the outcome of the case, to the extent he has one, is
 5   through an appeal to the Court of Appeals. See Liteky v. United States, 510 U.S. 540, 555 (1994);
 6   United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (“[J]udicial rulings or information
 7   acquired by the court in its judicial capacity will rarely support recusal.”); Downs v. California
 8   Atty. Gen., 639 F. App’x 435, 436 (9th Cir. 2016) (“The district court did not abuse its discretion
 9   in denying Downs’s motion for disqualification of the magistrate judge because Downs’s
10   disagreement with the magistrate judge’s rulings does not provide a basis for recusal.”); United
11   States v. Hymes, 113 F. App’x 755, 756-57 (9th Cir. 2004) (same). The Rule 60 motion should
12   be denied.
13                                                 *        *       *
14           Plaintiff’s post-judgment strategy here of attempting to relitigate the merits and to accuse
15   the Court of bias is not unlike that he has adopted in prior cases. See, e.g., Sanai v. McDonnell,
16   809 F. App’x 353, 354 (9th Cir. 2020) (affirming denials of “Sanai’s motion for disqualification
17   and disclosure motions related to disqualification because Sanai presented no basis for
18   disqualification” and of post-judgment motion to vacate dismissal); Sanai v. Sanai, 141 F. App’x
19   677, 679 (9th Cir. 2005) (concluding that “[r]eassignment to a different judge is not warranted)
20   (citing Liteky, 510 U.S. at 555-56). Just as post-judgment relief was denied in those cases, this
21   Court should refuse to indulge Plaintiff’s ongoing, baseless efforts to consume its resources in
22   support of his fruitless quest for relief. The Court’s disposition of this case suffered from no error
23   cognizable under Rule 59 or Rule 60, and the judgment should not be disturbed. Plaintiff’s
24   motions should be denied.
25
26   Dated: May 24, 2021.                                        Respectfully submitted,

27                                                               U.S. DEPARTMENT OF JUSTICE
28


     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Opposition to Plaintiff’s Rule 59 Motion to Vacate Judgment and Rule 60 Motion for Relief
                                                        -2-
               Case 4:19-cv-08162-YGR Document 90 Filed 05/24/21 Page 4 of 4




                                                                 BRIAN M. BOYNTON
 1
                                                                 Acting Assistant Attorney General
 2
                                                                 ELIZABETH J. SHAPIRO
 3                                                               Deputy Branch Director
 4
                                                                 /s/ M. Andrew Zee
 5                                                               M. ANDREW ZEE (CA Bar No. 272510)
                                                                 Attorney
 6                                                               Civil Division, Federal Programs Branch
 7                                                               U.S. Department of Justice
                                                                 450 Golden Gate Avenue, Room 7-5395
 8                                                               San Francisco, CA 94102
                                                                 Telephone: (415) 436-6646
 9                                                               Facsimile: (415) 436-6632
10                                                               E-mail: m.andrew.zee@usdoj.gov

11                                                               Attorneys for Defendants Judicial Council
                                                                 of the Ninth Circuit, Cathy Catterson,
12                                                               Audrey Collins, Molly Dwyer, Irma
13                                                               Gonzalez, Ronald Gould, Terry Hatter, Jr.,
                                                                 Alex Kozinski, Margaret McKeown,
14                                                               Johnnie Rawlinson, Sidney Thomas
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Opposition to Plaintiff’s Rule 59 Motion to Vacate Judgment and Rule 60 Motion for Relief
                                                        -3-
